IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     No. COA15-285

                              Filed: 2 February 2016

From the North Carolina Industrial Commission, I.C. No. Y21219

ANTONIO PICKETT, Employee, Plaintiff,

            v.

ADVANCE AUTO PARTS, Employer, ACE AMERICAN INSURANCE COMPANY,
Carrier (SEDGWICK CMS, Third-Party Administrator), Defendants.


      Appeal by defendants from Opinion and Award of the North Carolina

Industrial Commission entered 15 October 2014 by Commissioner Danny Lee

McDonald. Heard in the Court of Appeals 9 September 2015.


      The Quinn Law Firm, by Nancy P. Quinn, for employee, plaintiff-appellee.

      McAngus, Goudelock & Courie, P.L.L.C., by Carolyn T. Marcus, for employer
      and third-party administrator, defendant-appellants.


      McCULLOUGH, Judge.


      Advance Auto Parts (“employer”) and ACE American Insurance Company

(“carrier”) through Sedgwick CMS (“administrator”) (together “defendants”) appeal

from an opinion and award of the North Carolina Industrial Commission (the

“Commission”) awarding worker’s compensation benefits in favor of Antonio Pickett

(“employee”). For the following reasons, we affirm.

                                I.       Background

      Employee was employed by employer as a salesperson and driver and was

working in the Advance Auto Parts store on Randleman Road in Greensboro on the
                         PICKETT V. ADVANCE AUTO PARTS

                                 Opinion of the Court



morning of 3 September 2012 when an armed robbery occurred at the store. That

morning, shortly after nine o’clock, the perpetrator entered the store, pointed a gun

at employee, and demanded money.        While the perpetrator pointed the gun at

employee, the general manager, the only other person in the store at the time,

removed the cash drawers from several registers and placed them on the counters.

The perpetrator then grabbed the money and fled. Following the robbery, plaintiff

complained of chest pains and a throbbing headache but was required by the

assistant manager to work the remainder of his shift. Employee has not returned to

work since that day.

      Subsequent to the robbery, employee sought treatment from Dr. Dean,

employee’s primary care physician, from Dr. Morris, a psychologist, and from other

medical professionals for symptoms including discomfort, vision and hearing loss,

arm weakness, elevated blood pressure, chest pain, and various psychological issues.

Dr. Dean and Dr. Morris both diagnosed employee as suffering from post-traumatic

stress disorder as a result of the 3 September 2012 robbery.

      On 10 September 2012, a representative of employer completed a Form 19

reporting employee’s injury to the Commission. In that form, employer documented

that it knew of employee’s injury on 3 September 2012 and disability began on

6 September 2012. On 24 October 2012, employer completed a Form 22 documenting

the days worked by employee and employee’s earnings.           Employee completed a



                                        -2-
                         PICKETT V. ADVANCE AUTO PARTS

                                 Opinion of the Court



Form 18 on 18 December 2012 and initiated a workers’ compensation claim for a

psychological injury resulting from the robbery by filing the Form 18 with the

Commission on 21 December 2012.             Employer denied employee’s workers’

compensation claim in a Form 61 dated 16 January 2013. In denying employee’s

claim, employer reasoned that it “[had] not received any records that support that

any indemnity ore [sic] medical benefits are causally related to the incident that

occurred on [3 September 2012].” Upon employer’s denial of his claim, employee filed

a Form 33 request that his claim be assigned for hearing, which the Commission

received on 4 February 2013.         Employer responded by Form 33R dated

14 February 2013.

      Employee’s case was assigned and came on for hearing before Deputy

Commissioner Keischa M. Lovelace in Pittsboro on 29 August 2013. At the hearing,

the Deputy Commissioner heard testimony from employee and the general manager.

The record was then left open to allow the parties time to take additional testimony

and to submit contentions, briefs, and proposed opinions and awards. The record was

closed on 10 February 2014. By that time, the record included deposition testimony

from Dr. Dean and Dr. Morris, both of whom diagnosed employee with post-traumatic

stress disorder.




                                        -3-
                           PICKETT V. ADVANCE AUTO PARTS

                                   Opinion of the Court



      On 11 March 2014, the Deputy Commissioner filed an opinion and award in

favor of employee. Defendants gave notice of appeal from the Deputy Commissioner’s

opinion and award on 27 March 2014.

      Following the filing of a Form 44 by defendants and briefs by both sides,

employee’s case came on for hearing before the Full Commission on 11 August 2014.

Upon review of the Deputy Commissioner’s opinion and award, the record of the

proceedings before the Deputy Commissioner, and the briefs and arguments of the

parties, the Full Commission filed an opinion and award on 15 October 2014 affirming

the Deputy Commissioner’s opinion and award. Specifically, the Full Commission

granted employee’s “claim for worker’s compensation benefits for injuries sustained

on 3 September 2012” and ordered defendants to pay as follows: (1) “temporary total

disability compensation in the amount of $163.66 beginning 3 September 2012 and

continuing until [employee] returns to work or further Order of the Commission[;]”

(2) a reasonable attorney’s fee as directed; (3) “all related medical or psychological

treatment incurred or to be incurred for plaintiff’s psychological conditions which are

reasonably necessary to effect a cure, provide relief and/or lessen the period of

disability . . . [;]” and (4) “the hearing costs to the . . . Commission in the amount of

$220.00.”

      Defendants gave notice of appeal from the Full Commission’s opinion and

award on 14 November 2014.



                                          -4-
                          PICKETT V. ADVANCE AUTO PARTS

                                     Opinion of the Court



                                     II.     Discussion

      Review of an opinion and award of the Commission “is limited to consideration

of whether competent evidence supports the Commission’s findings of fact and

whether the findings support the Commission’s conclusions of law. This ‘[C]ourt’s

duty goes no further than to determine whether the record contains any evidence

tending to support the finding.’ ” Richardson v. Maxim Healthcare/Allegis Grp., 362
N.C. 657, 660, 669 S.E.2d 582, 584 (2008) (citation omitted) (quoting Anderson v.

Lincoln Constr. Co., 265 N.C. 431, 434, 144 S.E.2d 272, 274 (1965)). “The Commission

is the sole judge of the credibility of the witnesses and the weight to be given their

testimony.” Anderson, 265 N.C. at 433-34, 144 S.E.2d at 274. The Commission’s

conclusions of law are reviewed de novo. Coffey v. Weyerhaeuser Co., 218 N.C. App.
297, 300, 720 S.E.2d 879, 881 (2012).

                                1.         Compensability

      In the first issue on appeal, defendants contend the Commission erred in

determining employee met his burden to establish a compensable injury. Specifically,

defendants contend employee failed to present sufficient competent evidence to

establish that his injuries were causally related to the 3 September 2012 robbery.

      For an injury to be compensable under The North Carolina Workers’

Compensation Act (“the Act”), it must be an injury by accident arising out of and in

the course of the employment. N.C. Gen. Stat. § 97-2(6) (2013); see also Click v. Pilot



                                             -5-
                          PICKETT V. ADVANCE AUTO PARTS

                                  Opinion of the Court



Freight Carriers, Inc., 300 N.C. 164, 167, 265 S.E.2d 389, 391 (1980). This Court has

acknowledged that “a mental or psychological illness may be a compensable injury[.]”

Bursell v. General Elec. Co., 172 N.C. App. 73, 78, 616 S.E.2d 342, 346 (2005). “The

burden of proving each and every element of compensability is upon the plaintiff.”

Harvey v. Raleigh Police Dept., 96 N.C. App. 28, 35, 384 S.E.2d 549, 553, disc. review

denied, 325 N.C. 706, 388 S.E.2d 454 (1989). Our Supreme Court has explained as

follows regarding causation:

             There must be competent evidence to support the inference
             that the accident in question resulted in the injury
             complained of, i.e., some evidence that the accident at least
             might have or could have produced the particular disability
             in question. The quantum and quality of the evidence
             required to establish prima facie the causal relationship
             will of course vary with the complexity of the injury itself.
             There will be many instances in which the facts in evidence
             are such that any layman of average intelligence and
             experience would know what caused the injuries
             complained of. On the other hand, where the exact nature
             and probable genesis of a particular type of injury involves
             complicated medical questions far removed from the
             ordinary experience and knowledge of laymen, only an
             expert can give competent opinion evidence as to the cause
             of the injury.

Click, 300 N.C. at 167, 265 S.E.2d at 391 (internal quotation marks and citations

omitted).

             However, when such expert opinion testimony is based
             merely upon speculation and conjecture, . . . it is not
             sufficiently reliable to qualify as competent evidence on
             issues of medical causation. The evidence must be such as
             to take the case out of the realm of conjecture and remote
             possibility, that is, there must be sufficient competent

                                         -6-
                          PICKETT V. ADVANCE AUTO PARTS

                                  Opinion of the Court



             evidence tending to show a proximate causal relation.

Holley v. ACTS, Inc., 357 N.C. 228, 232, 581 S.E.2d 750, 753 (2003) (internal

quotation marks and citations omitted).

      The admission of expert testimony is governed by Rule 702 of the North

Carolina Rules of Evidence. That rule provides in pertinent part as follows:

             (a) If scientific, technical or other specialized knowledge
                 will assist the trier of fact to understand the evidence
                 or to determine a fact in issue, a witness qualified as an
                 expert by knowledge, skill, experience, training, or
                 education, may testify thereto in the form of an opinion,
                 or otherwise, if all of the following apply:

                (1) The testimony is based upon sufficient facts or data.

                (2) The testimony is the product of reliable principles
                    and methods.

                (3) The witness has applied the principles and methods
                    reliably to the facts of the case.

N.C. Gen. Stat. § 8C-1, Rule 702 (2013).

      In this case, after issuing findings regarding the evaluation and treatment of

employee by Dr. Dean and Dr. Morris, the Full Commission made the following

findings regarding causation:

             16.    Dr. Dean opined to a reasonable degree of medical
             certainty, and the Commission finds, that the
             3 September 2012 robbery was an acute event that was the
             main cause of [employee’s] acute anxiety and post-
             traumatic stress disorder. Dr. Dean also opined to a
             reasonable degree of medical certainty, and the
             Commission finds, that the acute anxiety, stress, blood
             pressure elevation, and reliving the robbery were a

                                           -7-
                        PICKETT V. ADVANCE AUTO PARTS

                                Opinion of the Court



            significant component to [employee’s] chest symptoms.
            [Employee’s] hearing loss and vision/perception issues
            were most consistent with a conversion reaction, “where
            your body responds physically to something that’s
            completely emotional -- emotionally distressing, but not
            really based on something neurological that we could
            diagnose.” Dr. Dean opined to a reasonable degree of
            medical certainty, and the Commission finds, that
            [employee’s] conversion reaction was caused by the
            3 September 2012 robbery.

            ....

            27.    Dr. Morris opined to a reasonable professional
            certainty that [employee’s] PTSD was caused by the
            3 September 2012 robbery, which further bolsters Dr.
            Dean’s causation opinion regarding the same.

The Commission then concluded as follows:

            7.     On 3 September 2012, [employee] sustained a
            compensable injury by accident arising out of the course
            and scope of his employment with defendant-employer as
            the result of an armed robbery occurring at the store where
            [employee] was working.           The circumstances of
            [employee’s] injury on 3 September 2012 constituted an
            interruption of his normal work routine and the
            introduction thereby of unusual circumstances likely to
            result in unusual results. [Employee] sustained an injury
            by accident arising out of and in the course of his
            employment with defendant-employer resulting in mental
            injury. Based upon the preponderance of the evidence in
            view of the entire record, including Dr. Dean’s causation
            opinions and Dr. Morris’ diagnoses, [employee] has proven
            that his post-traumatic stress disorder and other
            psychological problems, including his conversion reaction,
            were caused or aggravated by the 3 September 2012 injury
            by accident.




                                       -8-
                          PICKETT V. ADVANCE AUTO PARTS

                                  Opinion of the Court



Defendants now challenge the portions of this conclusion relating to causation by

attacking the competency of Dr. Morris’ and Dr. Dean’s expert testimony and the

credibility of employee. We address these issues in reverse of the order defendants

raise them on appeal.

      Defendants challenge the Commission’s reliance on Dr. Dean’s and Dr. Morris’

opinions in part because “[their] decisions regarding [employee’s] diagnosis were

based on [employee’s] subjective complaints[,]” which defendants assert are not

credible because “[employee] exaggerated his version of the incident . . ., failed to

reveal evidence of his prior workers’ compensation claim, and tried to deny pre-

existing conditions . . . .” Specifically, defendants assert that “[employee] did not

present as a credible witness and therefore, the information which he presented to

his physicians cannot be trusted.” We hold this challenge to employee’s credibility is

extremely injudicious.

      As noted above, it is a well settled principal in workers’ compensation cases

that “[t]he Commission is the sole judge of the credibility of the witnesses and the

weight to be given their testimony.” Anderson, 265 N.C. at 433-34, 144 S.E.2d at 274.

In this case, it is clear the Commission found employee to be credible as the

Commission concluded in conclusion number two that “[employee’s] testimony

regarding the circumstances of the 3 September 2012 armed robbery and [employee’s]

statements to his health care providers regarding his physical and psychological



                                         -9-
                           PICKETT V. ADVANCE AUTO PARTS

                                     Opinion of the Court



condition following the armed robbery are found to be credible and convincing.” This

Court    will   not   second-guess    the    Commission’s   credibility   determination.

Furthermore, we will not hold that the testimony of Dr. Dean and Dr. Morris is

incompetent on the basis that Dr. Dean and Dr. Morris relied on employee’s

statements.

        Concerning Dr. Dean’s medical opinion as to causation, defendants contend the

Commission erred in relying on Dr. Dean’s opinion because there was an insufficient

basis for the opinion. Although Dr. Dean testified to a reasonable medical certainty

that employee’s anxiety, PTSD, cardiac symptoms, and loss of vision and hearing

were the result of the robbery after examining, diagnosing, and treating employee,

defendants contend “Dr. Dean’s opinions are undermined by his own testimony,

which establishes that his impressions of [employee’s] symptoms and their cause are

based solely on [employee’s] own reports and the temporal link between the incident

and their onset.” We are not persuaded by defendants’ arguments.

        At the outset, we reiterate that the Commission found employee to be credible

and convincing. Thus, Dr. Dean did not err in relying on employee’s statements in

forming his opinion on the cause of employee’s symptoms.

        As to the temporal component of defendants’ argument, defendants rely on

Young v. Hickory Bus. Furniture, 353 N.C. 227, 538 S.E.2d 912 (2000). In Young, our

Supreme Court noted that the “Commission’s findings of fact with regard to the cause



                                            - 10 -
                          PICKETT V. ADVANCE AUTO PARTS

                                   Opinion of the Court



of [an employee’s] fibromyalgia were based entirely upon the weight of [a

rheumatologist’s] opinion testimony as an expert in the fields of internal medicine

and rheumatology.”      Id. at 230, 538 S.E.2d at 914-15.        Upon review of the

rheumatologist’s deposition testimony, the sole evidence pertaining to the

rheumatologist’s opinion, the Court held the rheumatologist’s opinion in 1995 that

the employee’s fibromyalgia was likely related to the employee’s 1992 work-related

back injury was based entirely upon conjecture and speculation, and therefore was

not competent evidence of causation. Id. at 231, 538 S.E.2d at 915. The Court

explained that the rheumatologist had testified about the difficulty in ascribing a

cause for fibromyalgia because of its uncertain etiology and had “acknowledged that

he knew of several other potential causes of [the employee’s] fibromyalgia” but “he

did not pursue any testing to determine if they were, in fact, the cause[.]” Id. Where

the record supported “at least three potential causes of fibromyalgia . . . other than

[the employee’s] injury in 1992[,]” id. at 232, 538 S.E.2d at 916, the Court held the

rheumatologist’s reliance on the maxim “post hoc, ergo propter hoc,” meaning “after

this, therefore because of this[,]” to assign a cause or aggravation of fibromyalgia was

improper. Id. The Court reasoned that “[i]n a case where the threshold question is

the cause of a controversial medical condition, the maxim of ‘post hoc, ergo propter

hoc,’ is not competent evidence of causation[]” because the maxim “assumes a false

connection between causation and temporal sequence.” Id.



                                          - 11 -
                          PICKETT V. ADVANCE AUTO PARTS

                                  Opinion of the Court



      Upon review of the facts of the present case, we are not convinced that Young

is controlling. First, the present case is distinguishable from Young because this case

involves the diagnosis of a psychological injury with resultant physical symptoms. It

is obvious to this Court that temporal sequence or proximity is not only relevant, but

a necessary consideration in diagnosing psychological conditions such as post-

traumatic stress disorder. (Emphasis added). Second, Dr. Dean did not merely rely

on the temporal link. It is clear from Dr. Dean’s testimony and the Commission’s

findings based on Dr. Dean’s testimony that Dr. Dean relied on employee’s account of

the robbery and his symptoms to assign a cause to employee’s psychological and

physical symptoms. Dr. Dean described how employee was anxious as he relived the

robbery in vivid detail. Moreover, Dr. Dean was able to rule out other potential causes

of employee’s symptoms. Dr. Dean testified that employee’s neurological symptoms

were not consistent with a neurological exam, leading to initial diagnoses of an acute

stress reaction and early conversion reaction.           Furthermore, upon employee’s

complaints of chest pain, a cardiac catheterization was performed which revealed

there were no cardiac causes for employee’s chest pain. Dr. Dean then testified again

that employee’s symptoms were likely the result of a conversion reaction – a physical

response to something completely emotional. Although Dr. Dean had been employee’s

primary care physician for years and treated employee for various health issues prior

to the robbery, including fluctuating blood pressure, anxiety, depression, and back



                                         - 12 -
                          PICKETT V. ADVANCE AUTO PARTS

                                  Opinion of the Court



pain, Dr. Dean’s testimony clearly linked employee’s psychological and physical

symptoms, or the exacerbation of those symptoms, in the months following the

3 September 2012 robbery to that event.

      Considering that Dr. Dean’s impressions were formed based on his impressions

of employee’s account of the robbery and his symptoms, the exclusion of other

potential causes, and the temporal link between the occurrence of the symptoms and

the robbery, we hold Dr. Dean’s testimony was not based merely on speculation and

conjecture; there was a sufficient basis for Dr. Dean’s expert opinion testimony as to

the cause of employee’s injuries. Consequently, the Commission did not err in relying

on Dr. Dean’s testimony regarding causation.

      Dr. Dean’s testimony alone would have been sufficient to support the

Commission’s determination that employee suffered a compensable injury. Yet, as

the Commission found, Dr. Morris’ causation opinion bolsters Dr. Dean’s opinion.

      In challenging the Commission’s reliance on Dr. Morris’ testimony as to the

cause of employee’s injuries, defendants contend the Commission erroneously found

and concluded that Dr. Morris is an expert in psychology and erroneously relied on

Dr. Morris’ testimony as evidence of causation. Defendants rely solely on Rule 702

and Young. Again, we are not persuaded by defendants’ arguments.




                                         - 13 -
                           PICKETT V. ADVANCE AUTO PARTS

                                   Opinion of the Court



      Concerning the designation of Dr. Morris as an expert in psychology, the

Commission found and concluded that Dr. Morris was an expert after summarizing

Dr. Morris’ education and experience in finding of fact eighteen as follows:

             After obtaining his Ph.D., Dr. Morris has served as the
             assistant director of counseling at Purdue University, as an
             inpatient psychologist with the VA Hospital in Wisconsin,
             and as the clinical director of the mental health division of
             Child and Family Services in Raleigh, North Carolina.
             After moving to Charlotte, Dr. Morris became a member of
             the clinical faculty in the psychology department at UNC-
             Charlotte and served as the chief psychologist at Carolinas
             Medical Center with the responsibility of directing
             outpatient services. Dr. Morris has also served as a
             director of counseling centers in Iowa and Maryland and
             taught at the doctoral level in Oregon.

Defendants do not dispute that finding of fact eighteen is supported by Dr. Morris’

deposition testimony; in fact, defendants acknowledge that Dr. Morris additionally

testified that he was trained and licensed to diagnose and treat patients. Instead,

defendants attempt to lessen the relevance of Dr. Morris’ credentials in the present

case by pointing out that the subject of Dr. Morris’ doctoral dissertation, “if there was

a correlation between the race of the teacher and students’ perceptions of the

classroom environment[,]” is of no significance in this case and by pointing out that,

although Dr. Morris has worked in various positions, Dr. Morris has not worked in

any position very long.     Defendants do not cite any authority to support the

suggestion that the subject of Dr. Morris’ doctoral dissertation or the length of time

that Dr. Morris worked at each position prevent Dr. Morris from qualifying as an


                                          - 14 -
                            PICKETT V. ADVANCE AUTO PARTS

                                  Opinion of the Court



expert in psychology. Moreover, it is clear to this Court that the Commission did not

err in determining Dr. Morris to be an expert in psychology. The Commission’s

designation is supported by Dr. Morris’ education and experience as set forth in

finding of fact eighteen.

      Yet, even if Dr. Morris was properly accepted as an expert, defendants further

contend the Commission erred in relying on Dr. Morris’ causation opinion because

Dr. Morris’ testimony did not meet the requirements of Rule 702.          Specifically,

defendants contend Dr. Morris failed to provide sufficient facts and data to support

his opinion and failed to demonstrate that his testimony was based on reliable

principles and methods applied to the facts of the case. Defendants further assert

that it is suspicious that Dr. Morris initially provided only one medical report and

later produced undetailed records after defendants filed a motion to compel.

Defendants contend the lack of detailed records indicates that Dr. Morris did not

maintain medical records throughout the treatment of employee. Thus, defendants

contend Dr. Morris’ testimony is not credible and should be given no weight.

      Upon review of the record, we hold the Commission did not err. We further

note that defendants’ contention that Dr. Morris did not keep medical records is

speculative and not supported by the evidence.

      Dr. Morris testified concerning his evaluations of employee that led to the post-

traumatic stress disorder diagnosis, beginning with Dr. Morris’ initial assessment of



                                         - 15 -
                            PICKETT V. ADVANCE AUTO PARTS

                                    Opinion of the Court



employee on 10 October 2012. Based on Dr. Morris’ testimony, the Commission made

finding of fact twenty-three summarizing Dr. Morris’ treatment. Finding of fact

twenty-three provides as follows:

                23.    Throughout the fall of 2012, [employee] had weekly
                therapy sessions with Dr. Morris. During these sessions,
                Dr. Morris used clinical interviews, behavioral
                observations, and psychological diagnostic tools to develop
                a diagnosis and treatment recommendations.            In a
                24 January 2013 report, Dr. Morris comprehensively
                summarized his assessment and observations. Dr. Morris
                concluded that “it is an understatement to say that
                [employee] needs therapy.” [Employee] needs professional
                assistance to address his post-traumatic stress disorder
                symptoms and to restore his sense of personal and
                professional pride. Dr. Morris explained:

                   The robbery has destabilized his emotional
                   groundedness to the point where he experiences an
                   unhealthy level of hypervigilance when confronted
                   with individuals or situations that remind[] him of
                   the situation, and a perpetual sense of unease when
                   feeling overwhelmed by multiple stressors. Without
                   therapy, and possibly medication, [employee] will be
                   at considerable risk for further emotional,
                   vocational, and social deterioration.

                Dr. Morris explained that hypervigilance is when a person
                is constantly looking around the room, taking everything
                in, trying to locate each door or each chair. A person with
                PTSD is hypervigilant as they are looking for a way to
                escape in case something occurs.

This finding is supported by evidence in the record and we hold this finding is

sufficient to support the Commission’s reliance on Dr. Morris’ testimony as evidence

of causation.


                                           - 16 -
                          PICKETT V. ADVANCE AUTO PARTS

                                   Opinion of the Court



      Where Dr. Dean and Dr. Morris both provided competent expert testimony as

to the cause of employee’s injuries based on their evaluations and treatment of

employee, the Commission did not err in relying on their opinions in determining that

employee suffered a compensable injury. We will not second-guess the Commission’s

credibility determinations and the weight it assigned to testimony.

                            2.      Continuing Disability

      As detailed in the background above, the Commission ordered defendants to

pay “temporary total disability compensation in the amount of $163.66 beginning

3 September 2012 and continuing until [employee] returns to work or further Order

of the Commission.” Even though we have held the Commission did not err in

determining employee suffered a compensable injury, defendants contend that

employee failed to establish disability lasting beyond 31 October 2012.          Thus,

defendants contend the Commission erred in awarding temporary total disability

benefits beyond 31 October 2012.

      In the Act, “[t]he term ‘disability’ means incapacity because of injury to earn

the wages which the employee was receiving at the time of injury in the same or any

other employment.” N.C. Gen. Stat. § 97-2(9). The employee bears the burden of

proving disability. Russell v. Lowes Prod. Distrib., 108 N.C. App. 762, 765, 425 S.E.2d
454, 457 (1993).

             The employee may meet this burden in one of four ways:
             (1) the production of medical evidence that he is physically


                                          - 17 -
                           PICKETT V. ADVANCE AUTO PARTS

                                    Opinion of the Court



             or mentally, as a consequence of the work related injury,
             incapable of work in any employment; (2) the production of
             evidence that he is capable of some work, but that he has,
             after a reasonable effort on his part, been unsuccessful in
             his effort to obtain employment; (3) the production of
             evidence that he is capable of some work but that it would
             be futile because of preexisting conditions, i.e., age,
             inexperience, lack of education, to seek other employment;
             or (4) the production of evidence that he has obtained other
             employment at a wage less than that earned prior to the
             injury.

Id. (internal citations omitted).

      In support of the award of ongoing benefits in this case, the Commission

concluded as follows:

             10.   Based upon the preponderance of the evidence in
             view of the entire record, and as the result of his
             3 September 2012 injury by accident and causally related
             psychological injuries, plaintiff has satisfied the first prong
             of Russell and is entitled to be paid by defendants
             temporary total disability compensation . . . beginning
             3 September 2012 and continuing until [employee] returns
             to work or further Order of the Commission.” (Citations
             omitted).

      Defendants do not specifically challenge any findings, but instead contend the

Commission erred in determining employee met his burden of proving ongoing

disability because the only evidence related to disability in this case was a note by

Dr. Dean on 27 September 2012 removing employee from work until 31 October 2012.

Thus, defendants claim employee was not entitled to benefits for any period beyond

31 October 2012. We disagree.



                                           - 18 -
                           PICKETT V. ADVANCE AUTO PARTS

                                   Opinion of the Court



      The evidence in this case shows that Dr. Dean did initially produce a note on

27 September 2012 to excuse employee from work until 31 October 2012. Yet, Dr.

Dean later testified that he wanted a psychologist to clear employee before employee

returned to work. The Commission noted Dr. Dean’s testimony about employee’s

return to work and “Dr. Dean’s impression [that] Advance Auto Parts posed a ‘very

stressful situation’ and that [employee] would relive the [robbery] if he returned to

that environment” in finding of fact fifteen.

      As defendants state in their brief, “[the] only testimony which supports a

finding that [employee] is incapable of work in any employment as a consequence of

the 3 September 2012 incident is that of Dr. Morris.” Defendants, however, rely on

their previous argument that Dr. Morris does not qualify as an expert and did not

provide competent opinion testimony. As we have already discussed, the Commission

properly designated Dr. Morris as an expert in psychology and properly accepted his

opinion testimony. As to employee’s return to work, the Commission made finding of

fact twenty-five based on Dr. Morris’ testimony. Finding of fact twenty-five provides

as follows:

              25.   In his opinion, Dr. Morris does not believe
              [employee] will be able to return to work for Advance Auto
              Parts due to its association with the robbery, his life being
              threatened, and that he could have been killed. Dr. Morris
              is unable to state whether [employee] can return to any
              employment at this time. As Dr. Morris explained:

                 [A]n individual with PTSD, they almost need to have


                                          - 19 -
                          PICKETT V. ADVANCE AUTO PARTS

                                  Opinion of the Court



                a resting spot or like a place where they can sort of
                just pull everything together, reflect, because most
                of the time the mind is racing . . . once they arrive at
                that place where they feel comfortable, they feel that
                they’re making progress, that people understand
                them, that their story has been heard and they’ve
                been validated, then they can move forward.

            Dr. Morris further explained that [employee] has not yet
            reached this point in his therapy and, until he reaches this
            point, the kind of employment [employee] can handle
            cannot be determined.        Whether [employee] will be
            employable in the future depends upon how soon he can
            “resolve some of the feelings and thoughts that he has been
            carrying around in his head since the incident.”
            [Employee] has not yet reached maximum medical
            improvement. Based upon the preponderance of the
            evidence in view of the entire record and Dr. Morris’
            testimony, the Commission finds that [employee] cannot
            work in any employment as a result of his psychological
            conditions.

Although the Commission did find that “Dr. Morris is unable to state whether

[employee] can return to any employment at this time[,]” it is evident from a review

of Dr. Morris’ testimony that Dr. Morris’ uncertainty was not concerning whether

employee could return to work for another employer at that particular point in time,

but whether employee would ever be able to return to work for another employer.

The question asked to Dr. Morris was, “[D]o you have an opinion, based on your

treatment of [employee] and your professional experience, whether [employee] would

be able to return to work for another employer?” Dr. Morris responded, “I don’t know

yet[,]” and continued to explain the progress he needed to see in employee’s therapy

before he could determine if employee could return to work. When the Commission’s

                                         - 20 -
                            PICKETT V. ADVANCE AUTO PARTS

                                       Opinion of the Court



finding is considered with Dr. Morris’ testimony, it is evident that the correct

interpretation of the Commission’s finding is, at the time Dr. Morris gave his

testimony, he was unable to state whether employee would ever be able to return to

any employment. This interpretation is further supported by consideration of finding

of fact twenty-five in its entirety.

       We hold finding of fact twenty-five, which is supported by the evidence,

supports the Commission’s conclusion that employee has satisfied the first prong of

Russell and is entitled to continuing temporary total disability compensation.

                                       III.   Conclusion

       For the reasons discussed, the opinion and award of the Full Commission is

affirmed.

       AFFIRMED.

       Judges STEPHENS and ZACHARY concur.




                                              - 21 -